Citation Nr: 1527363	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-20 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc and joint disease, L4-L5, L5-S1, prior to March 11, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in April 2015; the hearing transcript has been associated with the file and has been reviewed.  

The Board notes that at his Board hearing, the Veteran clarified that he only wished to appeal the rating assigned prior to March 11, 2013 and did not wish to appeal the 40 percent rating granted effective March 11, 2013.  Therefore, the Board will only address the rating assigned from January 23, 2009 to March 11, 2013.


FINDING OF FACT

Prior to March 11, 2013 the Veteran's lumbar spine degenerative disc and joint disease did not manifest with limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, nor did it involve ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for lumbar spine degenerative disc and joint disease, L4-L5, L5-S1, prior to March 11, 2013, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.7, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a (2014).

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Here, no incapacitating episodes of intervertebral disc syndrome have been noted on either the Veteran's 2009 or 2013 VA examinations, nor do VA treatment records show that bed rest was ever prescribed.  Therefore, the criteria for a rating in excess of 20 percent based on incapacitating episodes of intervertebral disc syndrome have not been met.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.  A rating in excess of 40 percent is not available unless there is unfavorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

When an evaluation of a disability is based on limitation of motion, the Board must also consider in conjunction with the otherwise applicable diagnostic code any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 CF R §§ 4.40 and 4.45.  DeLuca v. Brown 8 Vet App 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C F R § 4.40 state that disability of the musculoskeletal system is primarily the inability due to damage or inflammation in parts of the system to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C F R § 4.40, Johnston v. Brown, 10 Vet App 80, 85 (1997).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

At his Board hearing, the Veteran testified he believes the severity of his back condition has been the same since 2009, at the time of his first VA examination.  Therefore, he has argued that the 40 percent rating awarded after his 2013 VA examination should have an earlier effective date.

The Veteran testified at that he took pain medication prior to his 2009 VA examination.  He stated that when he did range of motion testing, including forward flexion, he bent down past his pain limit.  He has argued that the 2013 VA examination is a better reflection of his condition throughout the period on appeal.

On range of motion testing at the May 2009 VA examination, the Veteran's flexion was measured to 60 degrees, limited by pain; extension to 10 degrees, limited by pain; left and right lateral flexion to 20 degrees, limited by pain; and left and right lateral rotation to 30 degrees, limited by pain.  No further limitation of motion was found due to weakness, incoordination, fatigue, or pain after repetitive-use testing.  As such, range of motion testing on the 2009 VA examination alone does not support a 40 percent rating as his forward flexion was not limited to 30 degrees or less nor was favorable ankylosis shown.  The Veteran reported being an avid fisherman, which he said can increase his low back pain and stiffness.

As the Veteran indicated at his Board hearing that he received all his back treatment at the VA from 2009 to 2013, the Board has carefully reviewed his VA treatment records.

At his initial VA physical therapy evaluation in November 2009, records reflect that movement testing showed the Veteran was able to bend forward such that his hands were at his knees.  He was unable to bend backward or to the side.  A note states that the Veteran was very guarded with his motion and self-limited all motion secondary to his symptoms.

Subsequent VA treatment records reflect continuing complaints of back pain.  A May 2010 note states that the Veteran has decreased range of motion in the spine, and a June 2010 note states that he has major loss of flexion, extension, and side gliding, all with pain.  

Thus, his treatment records do support that the Veteran had loss of range of motion in his back between 2009 and 2013; however, as no specific measurements are available, it is difficult to determine whether the limitations are equivalent to loss of flexion to 30 degrees or less.  However, the records do not indicate favorable ankylosis.

Notably, the June 2010 treatment note indicates that the Veteran was working as a mechanic at that time, and an April 2011 note indicates the Veteran reported a previous course of physical therapy was unsuccessful because he was working bent over all the time.  The record contains other references to physical activity and bending as well, including a September 2012 note in which the Veteran reported foot pain after going hiking, playing in a softball game, and a bow hunting trip in which he helped carry an elk.  The Veteran also reported back pain; however, the examining nurse noted the Veteran was able to bend over to take his shoes and socks off and on.  Thus, there is some evidence that suggests that the Veteran maintained a greater degree of back motion than demonstrated at the 2013 VA examination.

Finally, the Board notes that the record includes several references to the Veteran reporting worsening back symptoms between 2009 and 2013.  At his June 2010 physical therapy consultation the Veteran reported his back symptoms were getting worse.  The Veteran also reported worsening back symptoms over the past year at a March 2012 appointment.  He also noted worsening back pain at a March 2013 emergency room visit.  Finally, his March 2013 VA examination includes a note that the Veteran reported his back had gotten gradually worse since the 2009 examination.  Thus, the record includes a number of statements from 2009 to 2013 in which the Veteran himself indicated worsening back symptoms.

The Board acknowledges the Veteran's current contention that the severity of his back condition has remained the same between 2009 and 2013, supporting that he should be awarded a 40 percent rating for the entire period on appeal.  However, the Board finds that a preponderance of the evidence is against finding that the Veteran's condition prior to March 11, 2013 more closely approximated the criteria for a 40 percent rating.

Rather, the Veteran indicated his condition was worsening throughout that period, supporting the accuracy of the 2009 VA examination, which showed better range of motion than the 2013 VA examination.  The Board finds those statements, made in the course of seeking medical treatment and during the pertinent period, to be more credible than his current contention that his condition had not worsened from 2009 to 2013, made years after the period in question.  The Veteran's VA treatment records also suggest the Veteran retained the ability to bend beyond 30 degrees prior to his 2013 VA examination, including the September 2012 note that noted the Veteran was able to bend over to take his shoes and socks on and off despite reporting being in pain.

The Board finds that a preponderance of the evidence is against a rating in excess of 20 percent prior to March 11, 2013.  The Board specifically acknowledges the Veteran's report of constant back pain during that period, but finds that the record indicates that the Veteran's pain was the primary cause of his limitation of motion, including as measured at the 2009 VA examination, and thus has been appropriately considered.  The record does not support that the Veteran has any other functional loss due to weakness, fatigability, or incoordination.  On VA examination, the Veteran was not found to have any additional limitation after repetitive use.

While the Veteran certainly experienced limitations due to his back disability prior to March 11, 2013, the Board finds that his condition did not more closely approximate the criteria for the next higher, 40 percent rating.  Therefore, as a preponderance of the evidence is against awarding a higher rating, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's for lumbar spine degenerative disc and joint disease.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected for lumbar spine degenerative disc and joint disease that would render the schedular criteria inadequate.  The Veteran's symptoms, including limitation of motion and pain are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's back disability.  In addition, the Board finds the record does not reflect that it markedly interferes with his ability to work.  At his 2009 VA examination he reported his work as a construction superintendent was not affected by his back.  He subsequently reported difficulty traveling to work and working as a mechanic due to his back.  Finally, at his 2013 VA examination he reported taking off about 14 days for back pain in the previous year.  However, the Board finds the Veteran's reports do not amount to marked interference with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board also finds that the VA has met its duties to notify and assist the Veteran in substantiating his claim for VA benefits.   

The claim for a higher initial rating arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in May 2011, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

The undersigned VLJ who conducted the April 2015 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature of the Veteran's back disability.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in May 2009 and March 2013.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for lumbar spine degenerative disc and joint disease, L4-L5, L5-S1, prior to March 11, 2013, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


